PER CURIAM.
The chief question upon this appeal turns on Post’s purpose in allowing the money to accumulate in the taxpayer’s treasury; that was a question of fact as to which there was substantial evidence to support the finding of the Board.
The deductions claimed were likewise correctly disallowed; they were either deductible in other years, or not deductible at all. The result as to them also depended upon questions of fact and there was substantial evidence to support the Board’s findings.
Order affirmed.